Title: To James Madison from John Teasdale, 24 September 1805 (Abstract)
From: Teasdale, John
To: Madison, James


          § From John Teasdale. 24 September 1805, Charleston. “Being persuaded the following statement of facts may come under your attention that in September 1803 I loaded my Schooner the Hiram John Fiott master with Provissions to the Bay of Hondoras that on her passage the Capt⟨n.⟩; touched at Cape Mole St Nicholas & was boarded by the Port officer who told him that the government must have his Provissions & Cargo for wch. they woud give him an order on the Commanding Officer at Cape franceway to pay him in money or Coff⟨ee.⟩; His Letter to me says that they was in a distressd state, haveing had nothing for the people to subsist on for some days that they would only allow him the price they pleased. On arrival at Cape france way he applyd agreeable to the order on the government for pay & was informd there was no produce or money there but woud give him Bills on france for the amount, which finally Cap⟨n.⟩; fiott was oblidged reluctantly to receive, dureing this time the place was invested by the brigands & in about a week after Cape Francois was lost, compelling the Schooner to bring as many of the inhabitants as he could from there, on comeing out of that port, he was boarded by an Officer of an English man of war, who sent her down to Jamaica as french Property on the day he landed he was took sick & in four days he died in Kingston, the Bills was forwarded the day on his arrival there in a letter to me & agreeable to their tenor I sent them to Mr Skipwith at Paris for payment, from the account I have recd they yet remain unpaid nor is there any probability of their being soon settled, from the Information of a gentleman who has had some lately paid, that if a representation of facts attending my Bills was represented by the minister resideing there they would have great Influence with the heads of that government. I shoud think myself greatly oblidged could I prevail on you to forward a Statement Of this to the minister at Paris for him to make application & to urge payment of said Bills now in the hands of Mr Skipwith.
          “My situation with that of many other⟨s,⟩; here are much distressd intirely oweing to the transactions of this nature with also the spoliations committed on my property on which account am now oblidged to apply for your aid in obtaining for me that Justice they are so unwilling to grant & which the present case requires with much Esteem I am &c
          
          
            
              
              Copy of the Bills
            
            
              No 279
              Cape 12 brumair year 12 90 days sight pay to the order of John F⟨i⟩att master of the Schooner Hiram 6222—franks—14—for provissions & Tobacco deliverd at Cape Mole St Nickolas on the french government at Paris Indorsed John Fiott & John Teasdale & Signd by B⟨i⟩souard & others
            
           
            
              No. 280.
              same date same sight to John Fiott at 90 dys sight for 39333 franks 12—for provissions deliverd to the french Government at Cape Mole s Nickolas on the french marine at Paris. Indorsed John fi ott & John Teasdale.
            
          
        